Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by
Khandpur US PGPub: US 2015/0163448 A1 Jun. 11, 2015.

Regarding claims 1, 6, Khandpur discloses,

a face recognition system and a method for face recognition (a system and method for capturing an image at an image capture device, the image containing at least a first person, analyzing the image to identify one or more data points corresponding to the first person, determining if mapping information corresponding to the one or more data points is locally available at the image capture device, sending a request to a remote device for mapping information when it is determined that mapping information corresponding to the one or more data points is not locally available at the image capture device, receiving mapping information corresponding to the one or more data points in response to the request and locally storing the mapping information at the image capture device  - ABSTRACT, Figs. 1 - 3, paragraphs 0002 – 0004, 0013, 0014, 0017. Electronic system 300 can be a server, computer, phone, PDA, laptop, tablet computer, television with one or more processors embedded therein or coupled thereto, or any other sort of electronic device – paragraph 0053) comprising and the method comprising: 

one or more processors (processor - Fig. 3/312); 

an image capturing subsystem operable by the one or more processors, wherein the image capturing subsystem is configured to capture one or more images of faces of one or more users using an image capturing device (real-time facial recognition of images captured using an image capture device – Figs. 1/110, 2/201, paragraph 0021); 

a feature extraction subsystem operable by the one or more processors, wherein the feature extraction subsystem is configured to extract one or more features from the one or more images of the faces captured by the image capturing subsystem (recognition module 112 is configured to facilitate real-time facial recognition of images captured using the image capture device 110 – Figs. 1/112, 2/202, paragraph 0022. When an image is captured at the image capture device 110, the recognition module 112 receives the captured image and facilitated to generate data points corresponding to an image of a user - e.g., data points corresponding to a human face within the captured image – paragraph 0022); 

a feature comparison subsystem operable by the one or more processors, wherein the feature comparison subsystem is configured to compare the one or more features extracted by the feature extraction subsystem with one or more features pre-stored in a local database (local data store 114 – e.g., a cache, store local copies of mapping information for facilitating real-time facial recognition of images captured using the image capture device 110 – Figs. 1/114, 2/203, paragraph 0022. The recognition module 112 may be further configured to compare the generated data points to mapping information stored in the local data store 114 to determine if the data points correspond to a mapping stored in the data store 114, for example, by comparing the data points to the data points for each mapping. If so, the mapping is retrieved and the user within the image is identified – paragraph 0031. The database is built by accessing one or more data sources having image and tag data – paragraph 0045); 

a feature transmission subsystem (if the local database does not include a mapping corresponding to the data points within the captured image, the data points are sent to the remote server for analysis – paragraph 0014) operable by the one or more processors, wherein the feature transmission subsystem is configured to: 

transmit the one or more images and the one or more features extracted by the feature extraction subsystem to a remote server when the one or more features extracted by the feature extraction subsystem are absent in the local database (sending a request to a remote device for mapping information when it is determined that mapping information corresponding to the one or more data points is not locally available at the image capture device – paragraph 0002. If mapping information regarding the data points within the captured image are not available within the data store 114, the data points are sent to the server 120 for analysis. The recognition module 122 provides a request to the mapping module 124 for a mapping corresponding to the data points within the captured image – Fig. 2/206, paragraph 0032), and 

compare the one or more features corresponding to the one or more images transmitted by the feature transmission subsystem to the one or more features pre-stored in the remote server to obtain one or more matched features for face recognition of the one or more users receiving mapping information corresponding to the one or more data points in response to the request – paragraph 0002. The mapping module 124 may access the index storage 123 to determine if a mapping having indexes matching the data points is available at the index storage 123 – Fig. 2/207, paragraph 0032. The server, upon receiving an image and/or data points corresponding to a person from the image capture device, compares the data points within the image to the data points stored in the database to find a mapping corresponding to the data points within the captured image – Fig. 2/207, paragraph 0046) and 

a feature regeneration subsystem operable by the one or more processors, wherein the feature regeneration subsystem is configured to regenerate the one or more matched features corresponding to the one or more images in the local database from the remote server (locally storing the mapping information at the image capture device – paragraph 0002. If mapping information corresponding to the captured data points is identified, in some examples, the identified mapping information (e.g., the index containing the user represented by the image) is sent to the image capture device. The mapping information is stored at the local database – Fig. 2/208, paragraphs 0047, 0048).

Regarding claims 2, 7, Khandpur discloses,

the system as claimed in claim 1, wherein the one or more features pre- stored in the local database remains in the local database for a certain interval of time (the mapping information is stored at the local database. The image capture device then can access the local database to identify the user corresponding to the data points - e.g., as long as the user is in the field of view of the image capture device. Here, as long as the user is in the field of view of image capture device, reads on the claimed feature, the one or more features pre- stored in the local database remains in the local database for a certain interval of time – Fig. 2/208, paragraph 0048).

Regarding claims 3, 8, Khandpur discloses,

the system as claimed in claim 1, wherein the local database comprises an on-premise edge computing device associated with the image capturing device (when it is determined that a user is in vicinity of the image capture device, the server may provide mapping information - e.g., indexes, corresponding to the nearby user to the image capture device for storage at the local database. In this manner, the image capture device has the mapping information to recognize the nearby user in real-time - e.g., while the user is still in the field of view, once the user enters the field of view of the image capture device using local information stored at the local database – paragraph 0019. Local data store 114 – e.g., a cache, store local copies of mapping information for facilitating real-time facial recognition of images captured using the image capture device 110 – Figs. 1/114, 2/203, paragraph 0022).

Regarding claims 4, 9, Khandpur discloses,

the system as claimed as claim 1, wherein the remote server comprises cloud-based storage and one or more processors (server 120 represent more than one computing device working together to perform the actions of the server computer – e.g., cloud computing – paragraph 0028).

Regarding claims 5, 10, Khandpur discloses,

the system as claimed as claim 1, comprising a feature storage subsystem configured to store the one or more matched features regenerated by the feature regeneration subsystem to the local database (locally storing the mapping information at the image capture device – paragraph 0002. If mapping information corresponding to the captured data points is identified, in some examples, the identified mapping information (e.g., the index containing the user represented by the image) is sent to the image capture device. The mapping information is stored at the local database – Fig. 2/208, paragraphs 0047, 0048).

The prior arts made or record and not relied upon are considered pertinent to applicants disclosure.

Gervautz US PGPub: US 2014/0267770 A1 Sep. 18, 2014.
The object identification procedure includes extracting the attributes from the image and comparing the attributes extracted from the image to attributes associated with objects in a local database stored on the mobile device to identify the object in the image. The attributes associated with objects in the local database are organized into a search tree; and comparing the attributes extracted from the image to the attributes associated with objects included in the local database includes identifying the object in the image based on the attributes extracted from the image and the search tree. Sending the image of the object or the attributes extracted from the image to a visual search engine located on a remote server in response to the object not being identified by comparing the attributes extracted from the image to the attributes associated with objects in the local database; and receiving an identification of the object from the visual search engine located on the remote server (ABSTRACT, paragraph 0003).

Miller US PGPub: US 2014/0063249 A1 Mar. 6, 2014.

Performing facial recognition utilizing large databases that quickly narrows the valid set of potential drivers for a vehicle and validates an identity of a driver in real-time (paragraph 0003).
The unidentified individual's image is scanned and provided to identity analysis circuitry 109 as a digital image or an image vector. An image of the automobile attribute is also provided. Identity analysis circuitry 109 will then contact DMV database 107 and provide DMV database with the attribute, and receive images of individuals. Identification of the unidentified individual will be attempted by circuitry 109 comparing an image of the unidentified individual to the images of the individuals. A notification is sent to DMV database 107 that identification was not made. In response to a notification 615 sent to DMV database 107, additional images is received from the DMV database 107 and facial recognition is performed based on the additional images, by comparing the image of the individual to the additional images received from the DMV database 107 (Figs. 1, 6/615, paragraphs 0031, 0054, 0083). Identity analysis circuitry 109 compare the image of the unidentified user to those received from DMV database 107 (paragraph 0054). Storage 303 is also used to store a subset of massive database 307 (paragraph 0070).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/           Primary Examiner, Art Unit 2642